Citation Nr: 1002433	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  00-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for an atypical affective disorder, for the period from 
September 16, 1992, to January 26, 1997.  

2.  Entitlement to a rating in excess of 30 percent for an 
atypical affective disorder, for the period from January 27, 
1997 to August 7, 2002.  

3.  Entitlement to a rating in excess of 50 percent for an 
atypical affective disorder on and after August 8, 2002.  


REPRESENTATION

Appellant represented by:	Daniel P. Graham, Attorney




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to 
February 1991.  

The Veteran was denied service connection for a psychiatric 
disability in a January 1993 rating decision.  He appealed 
the denial of his claim, and in a July 1999 decision the 
Board granted the Veteran's claim.  

This appeal to  the Board of Veterans' Appeals (Board) arose 
from   an August 1999 rating action in which the RO, in 
implementing a  July 1999 Board decision, granted service 
connection and assigned an initial rating for  an acquired 
psychiatric disability, diagnosed as an atypical affective 
disorder,  effective September 16, 1992.  The Veteran filed a 
notice of disagreement with the assigned (NOD) in September 
1999, and the RO issued a statement of the case (SOC) in 
March 2000.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2000.  

In October 2002, the RO increased the y rating for atypical 
affective disorder from 10 percent to 30 percent, effective 
August 8, 2002.  
In July 2004, a Deputy Vice-Chairman of the Board granted the 
Veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).

In August 2004, the Board awarded higher ratings for r 
atypical affective disorder-30 percent from January 27, 1997; 
and 50 percent from August 8, 2002, but denied any higher 
ratings.  The Veteran appealed the Board's August 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in May 2007, the Court affirmed the 
Board's decision.  The Veteran appealed the Court's May 2007 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Court).  In February 2009, the 
Federal Court reversed the Court's May 2007 decision, and 
remanded the matters on appeal to the Court for further 
proceedings consistent with the Federal Circuit opinion.  In 
May 2009, the Court vacated the August 2004 Board decision 
and remanded the matters on appeal to the Board for further 
proceedings consistent with the Court decision.

As the appeal emanates from the Veteran's disagreement with 
the initial rating of 10 percent assigned following the grant 
of service connection for an atypical affective disorder, the 
Board has characterized the claim for an initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing higher initial rating claims from 
claims for already service-connected disabilities). In this 
appeal, the RO has awarded d staged ratings for the Veteran's 
disability, consistent with Fenderson.    However, as higher 
ratings for this disability are available at each stage noted 
above, and the Veteran is presumed to seek the maximum 
available benefit for a disability, claims for higher ratings 
at each stage remain viable on appeal.  Id; AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

As a final preliminary matter, the Board notes that the 
Veteran was originally represented by the New York State 
Division of Veterans' Affairs.  However, the Veteran 
subsequently changed his power-of-attorney several times.  He 
is currently represented by Daniel P. Graham, a private 
attorney.  The Board recognizes this change in 
representation.

For the reason expressed below, the matters on appeal are 
being remanded to the RO.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Since the RO's last adjudication of these matters, the 
Veteran's attorney has submitted additional evidence that is 
pertinent to the claims on appeal.  In December 2009, the 
Board sent letters to the Veteran and his attorney inquiring 
about a waiver of initial RO consideration of the newly 
submitted evidence.  On a December 2009 response form, the 
Veteran checked a box indicating that VA should remand his 
appeal e to the agency of original jurisdiction (AOJ) (here, 
the RO) for review of the additional evidence that was 
submitted.  

Under these circumstances, the Board has no alternative but 
to remand the claims on appeal to the RO for consideration of 
the additionally received evidence, in the first instance..  
See 38 C.F.R. § 20.1304 (2009).  Of course, this action 
should be undertaken after accomplishing any additional 
action deemed warranted (including arranging for the Veteran 
to undergo further examination, if appropriate). 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  After undertaking any additional 
action deemed warranted (to include 
arranging for the Veteran to undergo 
further examination, if appropriate), the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the RO's last 
adjudication of the claims) and legal 
authority. 

2.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



